 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   MARIO J. TOMAS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:18-mj-00163-SAB
12                    Plaintiff,                   JOINT MOTION TO MODIFY
                                                   CONDITION OF PROBATION
13   vs.                                           PURSUANT TO 18 U.S.C. § 3563(C) AND;
14   MARIO J. TOMAS,                               ORDER

15                    Defendant.
16
17          The parties, through their respective counsel, William Taylor, Special Assistant United
18   States Attorney, counsel for plaintiff, and Matthew Lemke, Assistant Federal Defender, counsel
19   for Defendant, hereby move pursuant to 18 U.S.C. § 3563(c) to modify Defendant Mario J. Tomas’
20   probation. Presently, Mr. Tomas’ term of probation is set to expire on February 7, 2020.
21          On February 7, 2019, the Court sentenced Mr. Tomas to serve 12 months of unsupervised
22   probation, pay a $500.00 fine, pay a $10.00 special assessment, and complete a first-time offender
23   DUI program.
24          The parties now request that Mr. Tomas’ unsupervised probation be extended to allow him
25   additional time to complete the court ordered education program. Mr. Tomas is currently enrolled
26   in an 18 month DUI education course, provided by “The High Road Program.” (ECF No. 10). The
27   program provider estimates that Mr. Tomas will complete the course by the end of June 2020.
28   Accordingly, the parties ask that Mr. Tomas’ term of probation be extended and set to expire on
 1   August 27, 2020. Further, the parties ask the Court to set a review hearing for August 20, 2020.
 2
 3
 4
 5
 6
                                                 Respectfully submitted,
 7                                               HEATHER E. WILLIAMS
 8                                               Federal Defender
 9   Date: January 15, 2020                      /s/ Matthew Lemke
                                                 MATTHEW LEMKE
10                                               Assistant Federal Defender
                                                 Attorney for Defendant
11                                               MARIO J. TOMAS
12
                                                 MCGREGOR W. SCOTT
13                                               United States Attorney
14   Date: January 15, 2020                      /s/ William Taylor
                                                 WILLIAM TAYLOR
15                                               Special Assistant United States Attorney
                                                 Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27

28


                                                     2
 1                                               ORDER
 2            The Court hereby accepts the above stipulation and adopts its terms as the order of this
 3   Court. Mr. Tomas’ probation is thereby extended and set to expire on August 27, 2020. The
 4   probation review hearing set for January 16, 2020 is continued to July 23, 2020 at 10:00 a.m.
 5   Defendant is ordered to appear on that date and is ordered to file a status report 14 days prior to
 6   the July 23, 2020 hearing.
 7
 8   IT IS SO ORDERED.
 9   Dated:     January 15, 2020
10                                                       UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


                                                     3
